                                           Case 4:19-cv-06322-JST Document 80 Filed 03/31/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     JENNIFER TOM,                                        Case No. 19-cv-06322-JST (RMI)
                                   9                      Plaintiff,
                                                                                              ORDER RE: DISCOVERY DISPUTE
                                  10              v.
                                                                                              Re: Dkt. Nos. 74, 77, 78
                                  11     ANDREW SAUL,
                                  12                      Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Now pending before the court are a series of filings (dkts. 74, 77, 78) through which the

                                  15   Parties present a dispute about the propriety and timing for depositions of Plaintiff’s mother and

                                  16   sister (see dkt. 74 at 3 n.2), as well as “Plaintiff[’s] request for Defendant to provide information

                                  17   and documents on SPIKE aka answer SSA’s 800 number, number of journeyman level Benefit

                                  18   Authorizes who do not SPIKE aka answer SSA’s 800 number, and Plaintiff[’]s full WebTA leave

                                  19   record.” (see dkt. 77 at 2). In turn, Plaintiff and Defendant each contend that the other refused to

                                  20   effectively meet and confer and participate in the preparation of a joint letter brief. (see dkt. 74 at 2

                                  21   n.1; see also dkt. 77 at 1-2). Further, Defendant contends that Plaintiff’s concerns regarding Web

                                  22   TA and SPIKE are new issues about which the Parties have not yet engaged in a meet and confer

                                  23   session, and that the issues may possibly be resolved without the need for court intervention (see

                                  24   dkt. 78 at 2-3).

                                  25           Accordingly, the Parties are ORDERED to meet and confer forthwith in a good-faith

                                  26   effort to resolve or narrow the issues. If any issues remain in dispute, the Parties are ORDERED

                                  27   to prepare and file a joint letter brief (not to exceed 5 pages in total) no later than 12:00 noon on

                                  28   Monday, April 5, 2021, setting forth any remaining issues; on the other hand, if the Parties resolve
                                           Case 4:19-cv-06322-JST Document 80 Filed 03/31/21 Page 2 of 2




                                   1   all outstanding issues amicably, the Parties shall file a joint notice to that effect by Monday April

                                   2   5, 2021. Thereafter, unless all issues are resolved, the court will decide whether a hearing will be

                                   3   necessary or whether the matter is suitable for disposition without a hearing or oral argument.

                                   4          It is FURTHER ORDERED that, due to the short time-frame set forth herein, counsel for

                                   5   Defendant shall promptly serve this Order on Plaintiff via electronic mail pursuant to the Parties’

                                   6   agreement (see dkts. 71, 75, 79).

                                   7          IT IS SO ORDERED.

                                   8   Dated: March 31, 2021

                                   9
                                                                                                     ROBERT M. ILLMAN
                                  10                                                                 United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         2
